Citation Nr: 0332631	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision which 
determined that new and material evidence had not been 
presented to reopen a previously denied claim for service 
connection for a psychiatric disorder diagnosed as 
schizophrenia.  In June 2003, the RO found that the claim had 
been reopened with new and material evidence, but it then 
denied the merits of the claim.  The Board agrees with the RO 
to the extent of finding that the claim has been reopened by 
new and material evidence, and thus the Board has given de 
novo review to the claim for service connection for 
schizophrenia.


FINDINGS OF FACT

The veteran's current schizophrenia began during his active 
service.  


CONCLUSION OF LAW

Schizophrenia was incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the reopened claim for service connection for 
schizophrenia, the file shows adequate VA compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Regardless of the above presumptive provisions, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence shows that the veteran served on active duty in 
the Army from July 1974 to July 1976.  He had duties as an 
infantryman, had overseas service in Germany, and did not 
engage in combat.  His service medical records show he was 
noted to have adjustment problems.  The records also note 
that when he was seen for physical complaints he was referred 
to the mental hygiene clinic.  The service separation 
examination in May 1976 noted a normal psychiatric system on 
clinical evaluation.  

Post-service medical records note the veteran was seen in 
August 1976, the month after service, and he then had various 
physical complaints.  His mother also wanted him to have a 
psychiatric examination because he had been acting nervous 
and peculiar.  When seen for a psychiatric consultation in 
August 1976, mental status examination revealed a flat affect 
with depressed mood.  He was anxious and restless.  He was 
said to have a dependent and immature personality.  
Assessments included rule out severe anxiety reaction with 
depression, and borderline schizophrenia.  

A VA psychiatric examination in October 1976 noted that the 
veteran did not appear to be under any undue tension or 
anxiety.  He was congenial, cooperative, and talked 
coherently and logically.  The report concluded with a 
diagnosis of no mental disorder.  

A treatment report in November 1976 noted the veteran's 
complaints of insomnia.  It also noted that he liked to make 
noises, including shouting and imitating monkey sounds.  
Objective examination noted that he was talking with his 
teeth pressed together and not opening his mouth.  It was 
noted the he had a dependent personality with childish 
behavior.

In March 1977, another VA psychiatric examination was 
conducted.  It was noted that the veteran was being treated 
for nervousness and was taking medication.  The report 
concluded with a diagnosis of situational anxiety neurosis.

In January 1978, the veteran was hospitalized for one month 
of psychiatric treatment, following about two weeks of 
progressive symptoms.  The diagnosis during this admission 
was undifferentiated type schizophrenia.

A VA psychiatric examination in November 1978 noted a 
diagnosis of undifferentiated type schizophrenic reaction, 
with paranoid and depressive features.  

Subsequent post-service treatment reports show ongoing 
treatment, including periods of hospitalizations, for 
diagnosed schizophrenia.  

In an April 1997 letter, J. Juarbe, M.D., opined that the 
veteran's current schizophrenia had its onset in service, and 
prodromal symptoms may be traced back to his active duty in 
the Army.

In April 2003, a VA psychiatric examination was conducted.  
The examination concluded with a diagnosis of chronic 
undifferentiated schizophrenia.  A scratched-out portion of 
the decision included an opinion linking the veteran's 
schizophrenia to active duty.  Below the scratched-out 
portion was another opinion, dated in June 2003, by a 
different VA doctor who said that the earliest date on which 
schizophrenia could be confirmed and documented was a January 
1978 hospitalization, and this doctor concluded that the 
condition was not related to service.

The Board notes that the veteran's medical records from his 
active duty do refer to some nervous symptoms, even if the 
psychiatric system was found to be normal on the separation 
examination.  The veteran was released from active duty in 
July 1976.  Only a month later, in August 1976, he was seen 
for psychiatric symptoms, and assessments at that time 
included rule out anxiety reaction with depression, and 
"borderline schizophrenia."  The Board notes that 
"borderline schizophrenia" does not represent the chronic 
psychosis of schizophrenia.  Later medical records show 
various assessments, and the first clear diagnosis of the 
psychosis of schizophrenia was during hospitalization in 
January 1978.  Medical records since then show the veteran 
now has a diagnosis of schizophrenia.  There are conflicting 
medical opinions as to whether his current schizophrenia 
began during his active duty.  

The Board notes that even if the veteran did not have a firm 
diagnosis of schizophrenia until more than a year after 
service, there is a chain of evidence (including documented 
psychiatric problems during service and within the year after 
service) to permit a tracing of the condition to service 
onset.  38 C.F.R. § 3.303(d).  With application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current schizophrenia began during 
his active duty.  Schizophrenia was incurred in active 
service, warranting service connection.  


ORDER

Service connection for schizophrenia is granted.  




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



